 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN KAMINSKI,                   )                  Case No.: 1:18-cv-01379 - JLT
                                      )
12            Plaintiff,              )                  ORDER DISMISSING PLAINTIFF’S SECOND
                                      )                  AMENDED COMPLAINT WITH LEAVE TO
13       v.                           )                  AMEND
14                                    )
     COMMISSIONER OF SOCIAL SECURITY, )
15            Defendant.              )
                                      )
16                                    )
                                      )
17
18          John Kaminski seeks judicial review of a determination of the Social Security Administration

19   denying his application for benefits. Previously, the Court found the information alleged was

20   insufficient to determine the request for judicial review was timely, and dismissed the complaint with

21   leave to amend. Plaintiff’s Second Amended Complaint (Doc. 9) is now before the Court for

22   screening. However, Plaintiff again fails to allege facts sufficient to support a conclusion that his

23   request for judicial review is timely. Therefore, the Second Amended Complaint is DISMISSED with

24   leave to amend.

25   I.     Screening Requirement

26          When an individual is proceeding in forma pauperis, the Court is required to review the

27   complaint, and shall dismiss the case at any time if the Court determines that the allegation of poverty

28   is untrue, or the action or appeal is “frivolous, malicious or fails to state a claim on which relief may

                                                          1
 1   be granted; or . . . seeks monetary relief against a defendant who is immune from such relief.” 28

 2   U.S.C. 1915(e)(2). In addition, the Court may dismiss an action sua sponte if it lacks jurisdiction over

 3   the matter. Fielder v. Clark, 714 F.2d 77, 78-79 (9th Cir. 1983).

 4          The Court must screen the Second Amended Complaint because the amended complaint

 5   supersedes the previously filed complaint. See Forsyth v. Humana, Inc., 114 F.3d 1467, 1474 (9th Cir.

 6   1997); King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

 7   II.    Pleading Standards

 8          General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

 9   pleading stating a claim for relief must include a statement affirming the court’s jurisdiction, “a short

10   and plain statement of the claim showing the pleader is entitled to relief; and … a demand for the relief

11   sought, which may include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

12          A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

13   succinct manner. Jones v. Cmty Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The

14   purpose of the complaint is to give the defendant fair notice of the claims against him, and the grounds

15   upon which the complaint stands. Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The

16   Supreme Court explained,

17          Rule 8 does not require detailed factual allegations, but it demands more than an
            unadorned, the-defendant-unlawfully-harmed-me unlawfully accusation. A pleading
18          that offers labels and conclusions or a formulaic recitation of the elements of a cause
            of action will not do. Nor does a complaint suffice if it tenders naked assertions
19          devoid of further factual enhancement.

20   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and citations omitted).

21   Conclusory and vague allegations do not support a cause of action. Ivey v. Board of Regents, 673

22   F.2d 266, 268 (9th Cir. 1982). The Court clarified further,

23          [A] complaint must contain sufficient factual matter, accepted as true, to “state a
            claim to relief that is plausible on its face.” [Citation]. A claim has facial plausibility
24          when the plaintiff pleads factual content that allows the court to draw the reasonable
            inference that the defendant is liable for the misconduct alleged. [Citation]. The
25          plausibility standard is not akin to a “probability requirement,” but it asks for more
            than a sheer possibility that a defendant has acted unlawfully. [Citation]. Where a
26          complaint pleads facts that are “merely consistent with” a defendant’s liability, it
            “stops short of the line between possibility and plausibility of ‘entitlement to relief.
27
28   Iqbal, 556 U.S. at 678. When the factual allegations are well-pled, a court should assume their truth

                                                         2
 1   and determine whether the facts would make the plaintiff entitled to relief; conclusions in the pleading

 2   are not entitled to the same assumption of truth. Id. If the Court determines that the complaint fails to

 3   state a cognizable claim, the Court may grant leave to amend to the extent that deficiencies of the

 4   complaint can be cured by an amendment. Lopez v. Smith, 203 F.3d 1122, 1127-28 (9th Cir. 2000).

 5   III.    Timeliness of the Complaint

 6           Plaintiff seeks review of a decision by the Commissioner of Social Security denying disability

 7   benefits. (Doc. 9) The Court would have jurisdiction pursuant to 42 U.S.C. § 405(g), which provides

 8   in relevant part:

 9           Any individual, after any final decision of the Commissioner made after a hearing to
             which he was a party, irrespective of the amount in controversy, may obtain a review of
10           such decision by a civil action commenced within sixty days after the mailing to him
             of such decision or within such further time as the Commissioner may allow. Such
11
             action shall be brought in the district court of the United States for the judicial district
12           in which the plaintiff resides, or has his principal place of business . . . The court shall
             have power to enter, upon the pleadings and transcript of the record, a judgment
13           affirming, modifying, or reversing the decision of the Commissioner of Social Security,
             with or without remanding the cause for a rehearing.
14
15   Id. (emphasis added). Except as provided by statute, “[n]o findings of fact or decision of the
16   Commissioner shall be reviewed by any person, tribunal, or governmental agency.” 42 U.S.C. §
17   405(h). These regulations “operate as a statute of limitations setting the time period in which a
18   claimant may appeal a final decision of the Commissioner.” Berrigan v. Astrue, 2010 U.S. Dist.
19   LEXIS 115390, at * 4-5 (E.D. Cal. Oct. 29, 2010) (citing Bowen v. City of New York, 476 U.S. 467,
20   479 (1986); Matthews v. Eldridge, 424 U.S. 319, 328 n. 9 (1976)). The time limit is a condition on the
21   waiver of sovereign immunity, and it must be strictly construed. Id.
22   IV.     Discussion and Analysis
23           According to Plaintiff, the Appeals Council denied his request for review of the decision
24   rendered by the administrative law judge on July 25, 2018, at which time the decision became the final
25   decision of the Commissioner. (Doc. 9 at 2) Therefore, Plaintiff’s request for review was due no later
26   than September 28, 2018. See 42 U.S.C. §405(g) (noting that a claimant is “presumed” to have
27   received the notice of denial within “5 days after the date of such notice”). However, Plaintiff did not
28   file this action until October 4, 2018. (See Doc. 1)
                                                            3
 1          Plaintiff alleges that his attorney requested the Appeals Council grant an extension of forty-

 2   five days to file civil action by faxing a request on September 11, 2018. (Doc. 9 at 2, 4) However,

 3   Plaintiff does not allege the Appeals Council granted the request for an extension of time beyond the

 4   time permitted under 42 U.S.C. § 405(g).

 5          Importantly, the Appeals Council is not required to grant an extension of time when such a

 6   request is made. Rather, the Appeals Council can require a showing of good cause for such an

 7   extension. See 20 C.F.R §422.210(c) (time for filing a civil action “may be extended by the Appeals

 8   Council upon a showing of good cause”); see also 20 C.F.R. § 404.900 (“If you are dissatisfied with

 9   our decision in the review process, but do not take the next step within the stated time period, you will

10   lose . . . your right to judicial review unless you can show us that there was good cause for your failure

11   to make a timely request for review”). To allow a claimant to file a complaint simply because a

12   request for an extension was filed with the Appeals Council would contradict the Regulations and

13   eviscerate the authority vested in the Appeals Council to make this determination. The Eleventh

14   Circuit explained: “the sixty-day statutory limited expressed in 42 U.SC.A. § 405(g) indicates that a

15   Social Security claimant should not rely upon the possibility of an administrative extension of time,

16   but rather must file suit timely to insure judicial review.” Stone v. Heckler, 778 F.2d 645, 648 (11th

17   Cir. 1985) (citing Peterson v. Califano, 631 F.2d 628, 630 (9th Cir. 1980)).

18          Because Plaintiff does not make any showing that, indeed, the Appeals Council granted the

19   extension of time, any request for judicial review was required to be filed no later than September 28,

20   2018. Therefore, it appears the time restrictions of 42 U.S.C. § 405(g) bar review of the administrative

21   decision denying the claim for Social Security benefits.

22   V.     Leave to Amend

23          If the Court determines that a complaint fails to state a claim, leave to amend should be granted

24   to the extent that the deficiencies of the complaint can be cured by amendment. Lopez v. Smith, 203

25   F.3d 1122, 1130 (9th Cir. 2000) (en banc). A complaint, or a portion thereof, should only be

26   dismissed for failure to state a claim upon which relief may be granted if it appears beyond doubt that

27   the Plaintiff can prove no set of facts, consistent with the allegations, in support of the claim or claims

28   that would entitle him to relief. See Hishon v. King & Spalding, 467 U.S. 69, 73 (1984), citing Conley

                                                          4
 1   v. Gibson, 355 U.S. 41, 45-46 (1957); see also Palmer v. Roosevelt Lake Log Owners’ Ass’n., Inc.,

 2   651 F.2d 1289, 1294 (9th Cir. 1981).

 3          The Court cannot find with certainty that Plaintiff cannot allege facts supporting a

 4   determination that the Court may exercise jurisdiction over the matter. If the Appeals Council has

 5   granted an extension of time, the time restrictions of 42 U.S.C. § 405(g) do not bar judicial review.

 6   Accordingly, the Court will grant Plaintiff one final opportunity to amend the complaint to cure the

 7   deficiencies of this complaint by stating the necessary information regarding if and when the request

 8   for an extension of time was granted by the Appeals Council. Failure to cure the deficiencies will

 9   result in a recommendation that the matter be dismissed.

10          Plaintiff is informed that the Court cannot refer to a prior pleading in order to make an

11   amended complaint complete. Local Rule 220. As a general rule, an amended complaint supersedes

12   the original complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). The amended complaint

13   must bear the docket number assigned this case and must be labeled “Third Amended Complaint.”

14   Failure to file an amended complaint consistent with this Order is considered to be a failure to comply

15   with an order of the Court pursuant to Local Rule 110 and will result in dismissal of this action.

16   Accordingly, the Court ORDERS:

17          1.      Plaintiff’s Second Amended Complaint is DISMISSED with leave to amend; and

18          2.      Plaintiff is GRANTED 14 days from the date of service of this order to file a Third

19   Amended Complaint that complies with the requirements of the pertinent substantive law, the Federal

20   Rules of Civil Procedure, and the Local Rules of Practice.

21
22   IT IS SO ORDERED.

23      Dated:     November 11, 2018                            /s/ Jennifer L. Thurston
24                                                     UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                         5
